Citation Nr: 9918664	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to an increased evaluation for a mood 
disorder, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977, and for a period of active duty for training (ACDUTRA) 
in July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for a bilateral hearing loss disability, found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder, 
and denied an increased rating for a mood disorder.

The issues of whether new and material evidence to reopen a 
claim for a back disorder and an increased rating for a mood 
disability will be discussed below, the remaining issue of 
entitlement to service connection for a bilateral hearing 
loss disability will be discussed only in the REMAND section 
of this Board decision.

It appears to the Board that the veteran may have attempted 
to raise the issue of a entitlement to a total rating based 
on individual unemployability in the informal brief 
presentation.  If he desires to pursue this issue, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disorder by decision dated in July 1996.  The 
Board's July 1996 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.

2.  The evidence submitted subsequent to the Board's July 
1996 decision, including medical statements, outpatient 
treatment records, and the veteran's written statements, in 
an attempt to reopen the veteran's claim for service 
connection is new but does not establish a connection between 
the veteran's current low back disorder and ACDUTRA. 

3.  Evidence submitted in an attempt to reopen the claim for 
service connection for a low back disorder is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The symptoms of the veteran's mood disorder are 
productive of occasional decrease in work efficiency, but no 
more.  


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's July 
1996 decision denying entitlement to service connection for a 
low back disorder is new but not material; therefore, the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  With resolution of doubt in the veteran's favor, the 
criteria for an evaluation of 30 percent, but no more, for a 
mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Codes (DCs) 9435, 9440 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a Low 
Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131, 1137, 5107 (West 1991 & Supp. 1999);  
38 C.F.R. § 3.303 (1998).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant; and the evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Historically, the veteran filed a claim for entitlement to 
service connection for a low back disorder in November 1993.  
By decision dated in July 1996, the Board denied entitlement 
to service connection for a low back disorder on the basis 
that the clinical evidence of record did not show a medical 
nexus between an in-service automobile accident and his then-
current low back disorder.  He was notified of that decision, 
and filed a Motion for Reconsideration, which was denied in 
December 1996.  Additional material submitted by the veteran 
in support of his Motion for Reconsideration was returned to 
the RO for the purposes of establishing a new or reopened 
claim.  By rating decision dated in August 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  Thus, this appeal 
is now before the Board for review.  

The first items for additional consideration are three 
letters submitted by the veteran purporting to be from two 
chiropractors and a VA physician to the effect that they 
believed that the veteran's low back disorder was the result 
of an automobile accident while he was on ACDUTRA in July 
1981.  These letters will be considered together.  While on 
their face, these letters would appear sufficient to reopen 
the veteran's claim, the Board takes serious exception to 
this evidence submitted by the veteran.  

First, as initially recognized by the RO, the three letters 
were not on letterhead stationery, were identical in format 
and presentation, which was also identical to the cover 
letter from the veteran attached to the three letters, and 
were nearly identical in phraseology and cadence, including 
misspellings and grammatical errors.  The RO investigated the 
matter of the doctors' signatures on the letters and 
concluded that (i) the VA physician's signature did not match 
the signature that the RO had on file, (ii) one chiropractor 
categorically denied that he had signed the statement, and 
(iii) the last indicated that he had a copy of the letter in 
his file but neither acknowledged nor denied that he had 
signed the letter.  Therefore, the Board has serious concerns 
regarding the validity of the letters and the over-all 
credibility of the veteran to submit these statements.  To 
his credit, the veteran apologized for one of the letters but 
the Board is not persuaded that the taint of the letters is 
lifted.  The Board is particularly distressed by this 
situation as the veteran apparently was an employee of the VA 
at the time.  Because the evidence indicates that the letters 
were not, in fact, as represented by the veteran, the Board 
finds that this evidence is not material with respect to the 
etiology of the veteran's low back disorder.  

Furthermore, even considering that one chiropractor 
acknowledged that he had a copy of the letter in his file, 
the Board finds that a letter written by the veteran simply 
for the doctor's signature and not based on the doctor's 
examination and treatment of the veteran is no better than 
accepting a history as provided by the veteran.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeal) (the Veterans Claims 
Court) has held that the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Similarly, the statements contained in the letters 
are essentially duplicate of the contentions of the veteran 
all along.  Thus, this evidence is not probative as it does 
not indicate an objective causal medical relationship between 
a low back disorder and the veteran's ACDUTRA.  

Additional medical evidence submitted in support of the 
veteran's claim includes outpatient treatment records showing 
that he was treated in January 1993 for low back pain after 
sneezing.  At that time, he related a history of a back 
injury in 1981 and subsequent reinjuries.  Clinical records 
revealed on-going treatment for low back pain.  Although new, 
this evidence is again not material as it does not provide 
probative information concerning the etiology of the 
veteran's low back disorder.  

The next items for consideration include a VA neurological 
examination report dated in August 1996 and two VA spine 
examination reports dated in September 1996 and January 1997.  
Although the veteran noted a history of injury to his low 
back, this evidence is not probative as it does not indicate 
a causal relationship between a low back disorder and the 
veteran's automobile accident while on ACDUTRA.  Further, as 
noted above, any suggestion of a connection between the 
veteran's low back disorder and ACDUTRA appears to be based 
on a history as provided by the veteran and is not probative.

Finally, the Board has also considered the various written 
statements provided by the veteran.  Although his statements 
may be probative, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions as to such a disability are not 
deemed to be competent in light of the other objective 
evidence of record showing no connection between a low back 
disorder and ACDUTRA.  He lacks the medical expertise to 
offer an opinion as to a diagnosis or the existence of 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence, the claim for 
entitlement to service connection for a low back disorder 
cannot be reopened.  

In conclusion, in the absence of competent, credible evidence 
of a medical nexus, and, as none of the evidence discussed 
above is both new and material, the claim for entitlement to 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998).  No further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

II.  Entitlement to an Increased Evaluation for a Mood 
Disorder

Initially, the Board finds that the veteran's claim for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); that is, he has presented a 
claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Under current psychiatric regulations for a mood disorder 
(which were in effect at the time the veteran filed his 
claim), a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for a mood disorder 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DCs 9435, 9440 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In a July 1998 VA mental disorders examination report, the 
veteran was noted to be married with elegantly styled hair 
and a well trimmed chin beard and mustache.  He was restless, 
tense, and fidgeted constantly with his fingers, which were 
deeply bitten.  The examiner identified very few significant 
depressive symptoms and the veteran only complained that his 
concentration and comprehension were less than they used to 
be.  He indicated that a dozen times a day he found himself 
not remembering an errand or where he placed some object.  He 
had no close friends, but never had any, and had two hobbies 
of fixing things around the house and going to flea markets.  
The examiner remarked that the veteran had prevalent anxiety 
features, including worrying a great deal, rapid heart beat, 
shakiness, lightheadedness, dizziness, gastric problems, and 
strange feelings in his arms and legs.  

The veteran also reported that he was a marked perfectionist 
and experienced fear of failure, counted endlessly, counted 
cadence when he walked, counted papers, lights in a light 
fixture, panels on the wall, and the like.  His clothes must 
be hung a certain fashion, with buttons in a certain way, and 
hung in the same direction.  He washed his hands 50-60 times 
per day and had ritual dressing.  No psychotic indices were 
noted.  The final diagnoses included mood disorder, not 
otherwise specified, by prior history, generalized anxiety 
disorder, and obsessive/compulsive disorder.  The examiner 
concluded that the veteran's mood disorder appeared to be in 
abeyance but that the generalized anxiety disorder and 
obsessive/compulsive disorder were poorly effective defense 
mechanisms against the veteran's depression.  

After reviewing the applicable rating criteria then in 
effect, and the reported objective findings and subjective 
complaints, the Board is of the opinion that a 30 percent 
evaluation for a mood disorder is warranted.  Specifically, a 
30 percent evaluation is available with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss.  In this case, the veteran's mood disorder 
appears to be in abeyance; however, the most recent examiner 
suggested that the symptoms of anxiety were a defense 
mechanism to the mood disorder.  Nonetheless, the veteran has 
been shown to be generally functioning satisfactorily as 
evidenced by his apparent ability to take care of his daily 
basic needs, ability to get to doctors appointments when 
scheduled, and the on-going relationship with his family.  
Accordingly, a 30 percent evaluation is supported by evidence 
of depressed mood, anxiety, and memory loss.

However, no more than a 30 percent evaluation for a mood 
disorder is currently warranted.  Specifically, a 50 percent 
evaluation requires impairment as evidenced by flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Although the veteran has 
described daily forgetfulness, there is no evidence that he 
is capable of retaining only highly learned material.  
Further, the most recent VA examination revealed that he had 
no psychotic indices.  Finally, there was no evidence of 
delusions, paranoia, or hallucinations and no reported 
episodes of panic attacks.  Thus, there is no evidence that a 
50 percent evaluation is currently warranted for a mood 
disorder.

The Board has considered the veteran's written statements 
that his mood disorder is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a low back 
disorder is not reopened and the benefits sought are denied.

A 30 percent disability evaluation, but no more, for a mood 
disorder is granted subject to the law and regulations 
governing the award of monetary benefits. 


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral hearing loss disability.  
Specifically, he maintains that he was subjected to acoustic 
trauma while in service and he has had trouble with hearing 
since that time.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies); White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (private records); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (Social Security records).  It also includes 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The most recent VA audiology examination dated in January 
1997 diagnosed moderate sensorineural hearing loss in both 
ears; however, the examiner did not offer an opinion 
regarding the etiology of that hearing loss.  Moreover, it is 
unclear if there is a relationship between reported chronic 
ear infections, a middle ear prosthesis, and PE tubes, and 
the veteran's current hearing loss.  

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any hearing 
loss disability, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Then, and whether records are 
obtained or not, the claims file should 
be directed to the appropriate specialist 
for review.  After reviewing the claims 
file, the examiner should enter an 
opinion as to the most likely etiology of 
the veteran's defective hearing.  
Specifically, it should be indicated 
whether the veteran's defective hearing 
is more likely related to noise exposure 
during active duty service some 20 years 
ago, chronic ear infections, occupational 
noise exposure after service, advancing 
age, or some other cause.  If a 
determination can not be made without 
resort to speculation, that matter should 
also be set forth in the claims folder. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a bilateral hearing loss 
disability.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeal

 


